      ~             .,..... '                                                                                                                                            LI   I !,
                                                                                                                                                                                 11
                                                                                                                                                                     I
               '


<"i       .•   'AO~ i45B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of I               II

                                                    UNITED STATES DISTRICT COURT                                                                                                  I
                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                          United States of America                             JUDGMENTIN A CRIMINAL CASE
                                                                                               (For Offenses Committed On or After November 1, 1987)
                                                     v.

                                        Jose Emilio Recinos-Morales                            Case Number: 3:19-mj-21868

                                                                                               Charles Halli --        A,.,_,_                         --                        I
                                                                                               Defendant's Attorne
                                                                                                                             FILED
                   REGISTRATION NO. 74846298                                                                                     .·     -~
                   THE DEFENDANT:                                                                            MAY 0 ~_J                                                           I
                   lZJ pleaded guilty to count(s) _l~of<_:C'::o~m'::.!:'.pl~a~in~t-----------.+--e_.~---ii<:.."ti_:&,·:w;
                                                                                                                    ... _ifi,Ri&_,~;;:;e;--~. if·ff-----f                         I'
                   D was found guilty to count(s)                                              ~OUTHERN DISTRICT OF CALi;'~E1~~~.
                     after a plea of not guilty.
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):                                                      I
                   Title & Section                 Nature of Offense                                                             Count Number(s)
                   8:1325                          ILLEGAL ENTRY (Misdemeanor)                                                   1

                   D The defendant has been found not guilty on count(s)
                                                                                          -------------------
                   0 Count(s) -------------~----dismissed on the motion of the United States.
                                                                                                                                                                                      I
                                                               IMPRISONMENT
                          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                   imprisoned for a term of:

                                                 6 TIME SERVED                            D _ _ _ _ _ _ _ _ _ _ days

                    lZl         Assessment: $10 WAIVED lZl Fine: WAIVED
                    lZl         Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                    the         defendant's possession at the time of arrest upon their deportation or removal.
                    D           Court recommends defendant be deported/removed with relative,                          charged in case


                        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Thursday, May 9, 2019
                                                                                            Date ofl position of Sentence


                   Received / ( /       «
                                     'DUSM ·--




                   Clerk's Office Copy                                                                                                      3: l 9-mj-21868
